Bookstaver, J.
The irregularities in the form and issue of the execution are not sufficient to deprive this court of jurisdiction to entertain *562founded upon such execution, (see Code CivilFroc. §§ 23, 24; Hill v. Haynes, 54 N. Y. 156; Wright v. Nostrand, 94 N. Y. 48,) and so much of this motion, therefore, as prays for the appointment of a successor to the deceased receiver is granted.
Pursuant to sections 2467 and 2468 of the Code of Civil Procedure, the appointment of the receiver is not complete until the order appointing the receiver has been properly filed in the office of the county clerk, and until the ■ order has been so filed the receiver cannot maintain an action or proceeding to acquire possession of the debtor’s property; and as the requisite of filing does not appear, on this motion, to have been complied with, this motion, in so far as it is sought to punish the debtor for disobedience to the directions contained in the order appointing the receiver, must be denied.